February 28,   1958


Honorable Robert S. Calvert,
Comptroller of Public Accounts,
Capitol Station,
Austin, Texas                   Opinion No. ~~-380.
                                 Re:     Under the provisions of
                                         House Simple Resolution
                                         No, 400, 55th Legislature,
                                         Regular Session, 1957,
                                         creating a General Investl-
                                         gating Committee, may the
                                         person employed as Legal
                                         Counsel for the Investigat-
                                         ing Committee be reimbursed
                                         for mileage In traveling to
                                         the City of Austin and return
                                         to his home? May he be re-
                                         imbursed for meals and lodg-
                                         ing while performing his
                                         duties for the Committee
Dear Mr. Calvert:                        while In the City of Austin?
            You have requested the opinion of this office on the
followlng   questions:

      (1)   Under the provisions of House Simple Resolution
            400, 55th Legislature, Regular Session, 1957,
            creating a General Investigating Committee, may
            the person employed as Counsel be reimbursed
            for mileage in traveling to the City of Austin
            and return to his home?

      (2)   May he be reimbursed for meals and lodging while
            performing Ns duties for the Committee while in
            the City of Austin?'
          We are advised that at the time of employment of Mr.
William B. Nance as Legal Counsel for the General Investigating
Committee, which was created pursuant to the provisions of House
Simple Resolution No. 400, 55th Legislature, Regular Session,
1957, it was agreed that Mr. Nance would maintain his home base
in Dallas, Texas. We are further advised that the Committee
                                                           ‘..   -




Honorable Robert S. Calvert, Page 2 (~~-380).


made an agreement with Mr. Nance that he was to make only those
trips out from Dallas in connection with this employment which
were necessary to perform his duties as Legal Counsel for the
Committee, and which trips were authorized by the Committee. It
was also agreed that Mr. Nance would be compensated for all such
trips away from Dallas while performing these duties.
          Section 6 of House Simple Resolution No. 400, 55th
Legislature, Regular Session, 1957, provides in part:
          "The Committee shall have authority to employ
     and compensate assistants to assist in any investi-
     gation, to assist In any audits, and to assist in
     any legal matters where, for any reason, it is
     necessary to obtain such services 0 e *"
     (Etiphaslsours)
          Section 8 of the above cited Resolution contains the
following provislon:
          II
           . . . Comoensatlon of the Committee's emolovees.
     expenses incurred by members of the Committee,‘anh all
     other expenses of the Committee, shall be paid out of
     the appropriation for mileage and per diem and contin-
      ent expenses of the 55th Legislature s s -"
      Emphasis ours~)
          It Is a fundamental rule of decision, as ,well as law,
that a public officer or functionary, who is clothed with any
power of government, may not delegate those powers to another.
However, the procuring by such officer of aid and assistance of
others as authorized by House Simple Resolution 400, 55th Legis-
lature, Regular Session, 1957, Is not      tself a delegation of
any of the Committee~spowers. It is,       her, a mere method
whereby the Committee obtains assistance-of a special nature as
an aid iti the exercise of its own lawful powers. Attorney Gen-
eral's Opinion O-5245.
          We think it clear that the above quoted provlslons of
Sections 6 and 8 of House Simple Resolution 400, 55th Legislature,
Regular Session, 1957, constitute express authorization for the
employment of legal counsel for the committee here Involved, and
for payment of the expenses incurred by such counsel while per-
forming the necessary duties incident to the work for which he
was employed. !Phisauthority was properly implemented by the
terms of employment of the Committee Counsel as set forth above.
Honorable Robert S. Calvert, Page 3 (~~-3801.


          This opinion should not be construed as holding that
a resolution has the force and effect of a law as introduced
by bill. To the contrary, it is clear that a dintinction exists
between resolutions and laws, and they are not to be placed in
the same category. Conley v. Texas Division of United Daugh-
ters of the Confederacy lb4 S W 24 (T      Civ A      1913) error
re .; National Biscuit 60. v. &.te, 127S.W. 2d Ef;i'(Tex.Civ.
APP., 1939) no writ history.
          We are of the opinion that the person employed as
Legal Counsel for the General Investigating Committee, which
was created by House Simple Resolution 400, 55th Legislature,
Regular Session, 1957, may be reimbursed for mileage in travel-
ing to the City of Austin, and for return to his home, as well
as for meals and lodging while performing his duties for the
Committee while in the City of Austin, if such reimbursement is
paid out of the appropriation for mileage and per diem and con-
tingent expenses of the 55th Legislature in compliance with the
provisions of Section 8, House Simple Resolution 400, 55th Legls-
lature, Regular Session, 1957.



                              SUMMARY




               Under the provisions of House Simple
               Resolution No. 400, creating a General
               Investigating Committee, the person
               employed as Legal Counsel for the
               Committee may be reimbursed for mlle-
               age in traveling to the City of Austin
               and return to his home, and for meals
               and lodging while performing his
               Committee duties while In the City of
                                                          -_   -




Honorable Robert S. Calvert, Page 4 (~~-380).


               Austin, If such   reimbursement is
               paid out of the   appropriation for
               mileage and per   diem and contingent
               expenses of the   55th Legislature.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas


                                     B. H. Timmins, Jr.
                                     Assistant
BHT:jl:pf
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Cecil Rotsch
Jack Goodman
Houghton Brownlee, Jr,
John Reeves
REVIEWED FOR THE ATTORNEY GENERAL
By:   W. V. Geppert.